                                                                           Case 4:20-cv-07331-JSW Document 31-12 Filed 10/23/20 Page 1 of 6



                                                                       1   MCDERMOTT WILL & EMERY LLP
                                                                           Paul W. Hughes (Pro Hac Vice pending)
                                                                       2   phughes@mwe.com
                                                                           Sarah P. Hogarth (Pro Hac Vice to be filed)
                                                                       3   500 North Capitol Street NW
                                                                           Washington, DC 20001
                                                                       4
                                                                           (202) 756-8000
                                                                       5   William G. Gaede, III (136184)
                                                                           wgaede@mwe.com
                                                                       6   415 Mission Street, Suite 5600
                                                                           San Francisco, CA 94105
                                                                       7   (650) 815-7400
                                                                       8   Attorneys for Plaintiffs
                                                                       9                          IN THE UNITED STATES DISTRICT COURT
                                                                      10                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                                                        OAKLAND DIVISION
                                                                      11
M C D ERMOTT W IL L & E MERY LLP




                                                                      12   CHAMBER OF COMMERCE OF THE                        Case No. 20-CV-7331-JSW
                                                                           UNITED STATES OF AMERICA;
                                   ATTO RNEY S AT LAW




                                                                           NATIONAL ASSOCIATION OF                           DECLARATION OF EDMUND O.
                                                        MENLO PAR K




                                                                      13
                                                                           MANUFACTURERS; BAY AREA                           SCHWEITZER, III IN SUPPORT OF
                                                                      14   COUNCIL; NATIONAL RETAIL                          PLAINTIFFS’ MOTION FOR PRE-
                                                                           FEDERATION; AMERICAN                              LIMINARY INJUNCTION TO STAY
                                                                      15   ASSOCIATION OF INTERNATIONAL                      AGENCY ACTION OR FOR PAR-
                                                                           HEALTHCARE RECRUITMENT;                           TIAL SUMMARY JUDGMENT
                                                                      16   PRESIDENTS’ ALLIANCE ON HIGHER
                                                                           EDUCATION AND IMMIGRATION;
                                                                      17   CALIFORNIA INSTITUTE OF
                                                                           TECHNOLOGY; CORNELL UNIVERSITY;
                                                                      18   THE BOARD OF TRUSTEES OF THE
                                                                           LELAND STANFORD JUNIOR
                                                                      19   UNIVERSITY; UNIVERSITY OF
                                                                           SOUTHERN CALIFORNIA; UNIVERSITY
                                                                      20   OF ROCHESTER; UNIVERSITY OF UTAH;
                                                                           and ARUP LABORATORIES,
                                                                      21
                                                                                              Plaintiffs,
                                                                      22
                                                                                  v.
                                                                      23
                                                                           UNITED STATES DEPARTMENT
                                                                      24   OF HOMELAND SECURITY;
                                                                           UNITED STATES DEPARTMENT
                                                                      25   OF LABOR; CHAD F. WOLF,
                                                                           in his official capacity as Acting Secretary of
                                                                      26   Homeland Security; and EUGENE SCALIA,
                                                                           in his official capacity as Secretary of Labor,
                                                                      27
                                                                                              Defendants.
                                                                      28
                                                                                                                                                   SEL DECLARATION
                                                                                                                                              (NO. 4:20-CV-7331-JSW)
                                                                            Case 4:20-cv-07331-JSW Document 31-12 Filed 10/23/20 Page 2 of 6



                                                                       1             I, Edmund O. Schweitzer, III, declare as follows:

                                                                       2             1.     I am the President and Chief Technology Officer of Schweitzer Engineering Labor-

                                                                       3   atories, Inc. (“SEL”), and have served as President since the company’s founding in 1982. SEL is

                                                                       4   a member of Plaintiffs the U.S. Chamber of Commerce and the National Association of Manufac-

                                                                       5   turers.

                                                                       6             2.     SEL invents, designs, and builds digital products and systems that protect power

                                                                       7   grids around the world. This technology prevents blackouts and enables customers to improve

                                                                       8   power system reliability and safety at a reduced cost. A 100 percent employee-owned company

                                                                       9   headquartered in Pullman, Washington, SEL has manufactured products in the United States since

                                                                      10   1984 and now serves customers worldwide. Our mission is simple: to make electric power safer,

                                                                      11   more reliable, and more economical.
M C D ERMOTT W IL L & E MERY LLP




                                                                      12             3.     In my role as President of SEL, I am familiar with SEL’s U.S. immigration program,
                                   ATTO RNEY S AT LAW
                                                        MENLO PAR K




                                                                      13   which assists SEL employees with their employment-based immigration process related to work

                                                                      14   authorization and sponsorship for permanent residence in the U.S. I am also acutely aware of the

                                                                      15   challenges SEL faces on a daily basis in finding qualified candidates to fill its highly skilled open-

                                                                      16   ings. SEL currently has over fifty engineering positions open in the U.S.

                                                                      17             4.     SEL does not hire foreign nationals in order to avoid paying market wages. SEL

                                                                      18   does not hire foreign nationals or U.S. citizens because of their citizenship. SEL hires people that

                                                                      19   are the best candidates for the position. SEL spends thousands of dollars on each engineer to train

                                                                      20   them to use our products and we need to be able to keep them in our work force.

                                                                      21             5.     SEL employs over 5,300 employees world-wide including more than 200 individu-

                                                                      22   als on H-1B visas. As a U.S. electronics manufacturer and STEM employer, SEL goes to great

                                                                      23   lengths to recruit, hire, train and retain American workers. But the reality is, the demand for quali-

                                                                      24   fied engineers in the United States is far outpacing the number of American born graduates in our

                                                                      25   field. In order to sustain our growth, we are forced to seek highly skilled foreign nationals to fill

                                                                      26   this void. We always aim to hire the best and brightest regardless of national origin, and this has

                                                                      27   allowed SEL to innovate and grow into the #1 utility preferred relay supplier in the world.

                                                                      28
                                                                                                                                                              SEL DECLARATION
                                                                                                                            -1-                          (NO. 4:20-CV-7331-JSW)
                                                                            Case 4:20-cv-07331-JSW Document 31-12 Filed 10/23/20 Page 3 of 6



                                                                       1          6.      Foreign nationals play a vital role in our success, as shown by our patent statistics:

                                                                       2                  Over the last five years, SEL has filed 269 patents:

                                                                       3                           • 60% included foreign-born inventors;

                                                                       4                           • 23% were with solely foreign-born inventors, which means 61 patents

                                                                       5                          would not have happened without these foreign nationals; and

                                                                       6                           • 35% of all the inventors on these applications are foreign-born.

                                                                       7                                         Impacts of the DOL Rule

                                                                       8          7.      I understand that the DOL Rule raises the minimum wages paid to H-1B workers to

                                                                       9   artificially high levels that vastly exceed what comparable domestic workers are paid. Unless en-

                                                                      10   joined, the DOL Rule will result in substantial irreparable harm to SEL.

                                                                      11          8.      SEL has determined the near-term impact at SEL from the DOL Rule will be as
M C D ERMOTT W IL L & E MERY LLP




                                                                      12   follows: Implementing the new DOL Rule at SEL with regard to new H-1B transfers and H-1B
                                   ATTO RNEY S AT LAW
                                                        MENLO PAR K




                                                                      13   amendments will require SEL to pay the new prevailing wage for these positions. The prevailing

                                                                      14   wages issued by the DOL are approximately 30% higher than current prevailing wages issued by

                                                                      15   the DOL. This will result in significant unfair differences in wages for like positions and experience

                                                                      16   where these foreign nationals are employed. This is inconsistent with our practices and creates an

                                                                      17   unfair advantage.

                                                                      18          9.      SEL has determined the long-term impact at SEL from the DOL Rule will be as

                                                                      19   follows: SEL anticipates filing well over 100 H-1B lottery/extension cases in 2021. Based on these

                                                                      20   filings and the DOL Rule, we currently calculate that the impact to SEL would exceed $3,000,000

                                                                      21   in unscheduled foreign national salary increases.

                                                                      22          10.     The following are examples of the impact of the DOL Rule on actual individuals

                                                                      23   employed at SEL.

                                                                      24          Employee 1:

                                                                      25                  •       A new applicant applied for an engineer position that would result in an H-

                                                                      26                  1B transfer in Ohio.

                                                                      27                  •       A few days before the DOL Rule was issued, SEL researched the DOL pre-

                                                                      28                  vailing wage and it was $67,000.
                                                                                                                                                              SEL DECLARATION
                                                                                                                            -2-                          (NO. 4:20-CV-7331-JSW)
                                                                            Case 4:20-cv-07331-JSW Document 31-12 Filed 10/23/20 Page 4 of 6



                                                                       1                  •       A day after the DOL Rule took effect, SEL conducted the on-site interview

                                                                       2                  and SEL was prepared to make an offer for $85,000, based on market wage infor-

                                                                       3                  mation.

                                                                       4                  •       The new prevailing wage under the DOL Rule would be over $97,000, which

                                                                       5                  is approximately 14% above market rate based on SEL’s market wage information.

                                                                       6                  •       SEL has placed this offer on hold due to the significant wage change under

                                                                       7                  the DOL Rule that is not supported by SEL’s market wage information.

                                                                       8          Employee 2:

                                                                       9                  •       A current employee on H-1B work authorization applied to a new role at

                                                                      10                  SEL.

                                                                      11                  •       If the employee were to move to this role, SEL would have to amend the
M C D ERMOTT W IL L & E MERY LLP




                                                                      12                  employee’s H-1B work authorization. As a result, SEL would have to meet the new
                                   ATTO RNEY S AT LAW
                                                        MENLO PAR K




                                                                      13                  prevailing wage provided by the DOL Rule.

                                                                      14                  •       The new prevailing wage rate under the DOL Rule would require an approx-

                                                                      15                  imately $33,000 increase to transfer this existing employee from an equivalent po-

                                                                      16                  sition with a different title to the new role, even though the position is within the

                                                                      17                  same division, the same level of position within SEL, and the same location. It

                                                                      18                  simply has a different focus area, which is enough to require the H-1B amendment

                                                                      19                  and trigger the new DOL Rule wage rates. Again, this change in wage is not sup-

                                                                      20                  ported by SEL’s market wage information.

                                                                      21          Employee 3:

                                                                      22                  •       A new applicant applied for an engineer position that would result in an H-

                                                                      23                  1B transfer in Texas.

                                                                      24                  •       This offer is presently on hold because the DOL Rule has raised the prevail-

                                                                      25                  ing wage for this position by approximately $40,000.

                                                                      26          11.     In addition to the significant impacts I have described above, the DOL Rule signif-

                                                                      27   icantly impacts SEL’s hiring plans due to the significantly higher wages required. At this time, we

                                                                      28   have identified salaries that would need to increase (solely as a result of the DOL Rule) from $2,000
                                                                                                                                                             SEL DECLARATION
                                                                                                                           -3-                          (NO. 4:20-CV-7331-JSW)
                                                                            Case 4:20-cv-07331-JSW Document 31-12 Filed 10/23/20 Page 5 of 6



                                                                       1   to $54,000, and over 100 employees would need to receive an increase of more than $10,000. Ad-

                                                                       2   ditional impacts include increases in retirement benefit contributions and engineering billing rates.

                                                                       3                                Opportunity for Notice and Comment

                                                                       4          12.     Had SEL received formal notice and an opportunity to comment on the DOL Rule,

                                                                       5   SEL would have done so. SEL would have told DOL that it has relied on the existing rules and

                                                                       6   that the changes to the rules would create an untenable labor situation.

                                                                       7          13.     SEL will suffer substantial irreparable harm if the DOL Rule is not immediately

                                                                       8   enjoined. If preliminarily enjoined, SEL will be able to proceed with offers and transfers mentioned

                                                                       9   above. An injunction would thus prevent the substantial harm SEL faces.

                                                                      10

                                                                      11
M C D ERMOTT W IL L & E MERY LLP




                                                                      12
                                   ATTO RNEY S AT LAW
                                                        MENLO PAR K




                                                                      13

                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28
                                                                                                                                                             SEL DECLARATION
                                                                                                                           -4-                          (NO. 4:20-CV-7331-JSW)
Case 4:20-cv-07331-JSW Document 31-12 Filed 10/23/20 Page 6 of 6
